Citation Nr: 1044975	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected 
residuals of malaria.  

2.  Entitlement to service connection for a left ear hearing loss 
disability.  

3.  Entitlement to service connection for a right ear hearing 
loss disability


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from April 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).  

In the above-mentioned February 2005 rating decision, The RO 
denied the Veteran's claims of entitlement to service connection 
for a stress condition, hypertension and a left knee condition.  
While the Veteran expressed disagreement with the RO's denial of 
those claims, his March 2007 substantive appeal reflects that he 
did not perfect an appeal as to those issues.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  As such, they are no longer in 
appellate status and will be discussed no further.  

Additionally, the Board notes that the Veteran raised the issue 
of entitlement to service connection for posttraumatic stress 
disorder (PTSD).  This claim was denied by the RO in a March 2007 
rating decision.  After the Veteran expressed disagreement with 
the denial of his claim, the RO awarded service connection for 
PTSD in a February 2008 Decision Review Officer decision.  Since 
service connection was granted, the Veteran's appeal as to that 
issue has become moot.  The Veteran has not disagreed with the 
assigned disability rating or the effective date.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].  Therefore, that matter 
has been resolved and is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board concludes that the 
Veteran's claims must be remanded for further development.  
Although the Board regrets the additional delay, it is necessary 
to ensure due process is followed and that there is a complete 
record upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.  

The malaria claim

The Veteran's service treatment records reflect treatment for 
malaria in 1967.  His symptomatology at the time consisted of 
fever, chills and weakness.  Service connection was granted by 
the RO in a November 1970 rating decision.

The Veteran's service-connected malaria is currently evaluated as 
noncompensable under the provisions of 38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  Under Diagnostic Code 6304, malaria is 
given a noncompensable evaluation when it is not active, or it is 
given a 100 percent rating when it is an active disease.  
Thereafter, residuals such as liver or spleen damage are 
evaluated under the appropriate system. 38 C.F.R. § 4.88b, 
Diagnostic Code 6304, Note.  The diagnosis of malaria depends on 
the identification of the malarial parasites in blood smears.  
Relapses must also be confirmed by the presence of malarial 
parasites in blood smears.

The Veteran was provided VA examinations in October 2004 and June 
2007 in connection with this claim.  The October 2004 VA 
examination report reflects that the Veteran had no active 
malarial parasite by blood smear dated in September 2004, and he 
reported recurrence of fever, chills and weakness every four 
months.  The Board observes that the Veteran's VA claims file was 
not available or reviewed in connection with this examination.  
The VA examiner failed to address whether the Veteran had any 
residuals of his malaria to include liver or spleen damage.  

More recently, the Veteran was provided a VA examination in June 
2007 in connection with his malaria claim.  The Veteran's 
complete VA claims file was available to and reviewed by the VA 
examiner.  The Veteran reported fever, chills and weakness 
accurring 1-2 times per month with each episode lasting 1-2 days 
per episode.  While the June 2007 VA examination reports reflect 
the examiner's observations that the Veteran demonstrated no 
evidence of malaria during the examination, the VA examiner 
failed to address whether the Veteran had an residual disability 
such as spleen or liver damage resulting from his malaria. 

When VA undertakes to provide a VA examination or opinion, VA 
also assumes the duty to assure that such is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 4.2 
(2010).  In light of above, the Board finds that the October 2004 
and June 2007 VA examinations are inadequate for the purposes of 
this decision, and a remand is necessary so that the Veteran may 
be provided an adequate examination in connection with this 
claim.  In particular, an examination would be probative in 
ascertaining whether the Veteran has any current residual 
disability related to his malaria.  

Hearing loss disability claims

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).



The left ear hearing loss claim

Initially, the competent medical evidence of record, to include 
the January 2008 VA audiological examination reflects that the 
Veteran was exposed to excessive noise during his service, and he 
demonstrated a hearing loss disability in his left ear for VA 
purposes as per 38 C.F.R. § 3.385.  As such, Hickson elements (1) 
and (2) have been demonstrated.  

The Veteran's January 1967 induction examination audiogram 
reflects that the Veteran demonstrated a high-frequency hearing 
loss disability in the left ear.  Accordingly, the presumption of 
soundness is not applicable concerning the Veteran's left ear 
hearing loss disability and the only remaining question is 
whether the pre-existing left ear  hearing loss disability was 
aggravated, i.e., underwent a permanent increase during active 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Unfortunately, the Veteran's January 1969 separation examination 
does not include an audiogram, but rather, measure the Veteran's 
hearing acuity by utilizing "whispered voice" testing.  The 
Veteran scored a 15/15 on this test; however, this is 
insufficient to determine whether the Veteran's left ear hearing 
loss disability permanently increased during his service.  

The January 2008 VA examiner opined on the matter of aggravation 
of the Veteran's pre-existing left ear hearing loss disability, 
stating "[T]o conclude is any pre-existing loss was aggravated . 
. . during service would be an act of mere speculation."  The VA 
examiner reasoned that the Veteran's hearing acuity in his left 
ear was more severe than would be expected for his age, and 
additionally noted that the Veteran may have been susceptible to 
noxious stimuli to the auditory system and that his post service 
occupations "could account for a portion" of his hearing loss.  

While the Board notes that a medical opinion which states that a 
question may not be answered without resort to mere speculation 
may be adequate for rating purposes in certain circumstances, 
concerning the left ear hearing loss disability, the statutory 
language concerning cases involving aggravation of pre-existing 
disabilities provides a evidentiary standard which must be shown 
by clear and unmistakable evidence.  Accordingly, the January 
2008 VA examiner's opinion is inadequate and a remand is 
necessary so that the Veteran may be provided a new VA 
audiological examination and opinion addressing whether there 
exists clear and unmistakable evidence that his left ear hearing 
loss disability was permanently aggravated by his service.  See 
Barr, supra; see also 38 C.F.R. § 4.2 (2010).  

The right ear hearing loss claim

Initially, the competent medical evidence of record, to include 
the January 2008 VA audiological examination reflects that the 
Veteran was exposed to excessive noise during his service, and he 
demonstrated a current hearing loss disability in his right ear 
for VA purposes as per 38 C.F.R. § 3.385.  As such, Hickson 
elements (1) and (2) have been demonstrated.  

Concerning crucial Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability, the Board concludes that the January 2008 VA 
examiner's etiological opinion is inadequate for the purposes of 
this decision.  

Specifically, the January 2008 VA examiner stated that, while the 
Veteran was exposed to excessive noise during his service, the 
acquisition of a hearing impairment in the right ear during 
service would be the act of mere speculation.  The VA examiner 
reasoned that the Veteran's hearing acuity in his right ear was 
more severe than would be expected for his age and that the 
Veteran's "post service occupations could account for a portion 
of the current hearing loss."  [Emphasis added] See the January 
2008 VA examination report.  

The Court recently stated that before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 
(2010).

The Board acknowledges that there are cases when an examiner is 
unable to render a medical opinion due to limits to the most 
current medical knowledge.  Here, however, it is unclear to the 
Board why the examiner was unable to render an opinion without 
resorting to speculation.  The examiner stated that the hearing 
loss is beyond the normal progression but did not indicate the 
significance of such fact or provide a definite opinion 
concerning the etiology of the Veteran's bilateral hearing loss 
disability.  As such, clarification is necessary prior to further 
consideration of these matters by the Board.  

Additionally, the Veteran submitted statements dated in March 
2008 and May 2008 pertaining to his hearing loss claims.  These 
statements were associated with the record subsequent to the 
January 2008 VA audiological examination and the most recent 
statement of the case (SSOC).  The Veteran did not waive the RO's 
jurisdiction to these records and they not reviewed by the 
January 2008 VA examiner.  Accordingly, upon remand, the VA 
examiner should consider these statements when formulating his 
nexus opinions.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his residuals of malaria.  
Specifically, the examiner should test for 
the malarial parasite in a blood smear and 
comment on whether the Veteran has any 
residuals from his malaria to include liver 
or spleen damage.  If any residual disability 
is shown, the examiner should comment on the 
severity of the residuals.  

The claims folder must be made available to 
the examination for review and any indicated 
studies should be performed.  

2.  Schedule the Veteran for an audiological 
examination in order to ascertain if he has a 
hearing loss disability in either ear which 
is related to his active service.  The claims 
folder is to be furnished to the examiner for 
review.  

Following a review of the relevant evidence, 
the clinical evaluation, and any tests that 
are deemed necessary, the examiner must 
address the following questions:

a)  Is the Veteran's right ear hearing 
loss disability at least as likely as not 
(i.e. probability greater than 50 percent) 
related to his service?

b)  Is there clear and convincing evidence 
that the Veteran's left ear hearing loss 
disability pre-existed the Veteran's 
service?  

c)  Is there clear and convincing evidence 
that the Veteran's left ear hearing loss 
disability was permanently aggravated by 
his service?  

d)  IF the Veteran's left ear hearing loss 
disability did NOT pre-exist his service, 
is it at least as likely as not (i.e. 
probability greater than 50 percent) that 
the Veteran's left ear hearing loss 
disability is related to his service?  

In providing the requested opinions, the 
examiner should comment on the January 2008 
VA examiner's opinion and specifically 
address the Veteran's March 2008 and May 2008 
statements.

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

If the examiner is unable to provide the any 
of the requested opinions without resorting 
to speculation, the examiner must provide an 
explanation for the basis of that 
determination.  See Jones v. Shinseki, 23 
Vet. App. 382, 390 (2010).  Please see 
discussion above as to the reasons and bases 
needed that an opinion is speculative.  

3.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the issue 
on appeal, and afforded a reasonable period 
of time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


